534 F.3d 801 (2008)
Phenol CLAUDE, Plaintiff-Appellant,
v.
Ronald D. PEIKES, Countrywide Home Loans, Inc., Defendants-Appellees.
Docket No. 07-0408-cv.
United States Court of Appeals, Second Circuit.
Argued: July 17, 2008.
Decided: July 25, 2008.
Phenol Claude, Hampton, CT, pro se.
Michael A. Georgetti, Hartford, CT, for Defendant-Appellee Ronald D. Peikes.
Zeichner Ellman & Krause LLP, Greenwich, Conn., for Defendant-Appellee Countrywide Home Loans.
Before NEWMAN, CALABRESI, and PARKER, Circuit Judges.
PER CURIAM:
Plaintiff-Appellant Claude Phenol appeals pro se from a District Court order adopting the recommendation of the magistrate judge and dismissing his claims against Defendant-Appellees on the grounds that his claims are time-barred and hence subject to dismissal under Federal Rule of Civil Procedure 12(b)(6). We affirm the decision of the District Court for essentially the reasons given by the magistrate judge.
Appellant argues that the District Court did not meet its statutory duty to review the magistrate's recommendation de novo. There is, however, nothing to suggest that the district court did anything less. In similar cases, the Eighth and the Tenth Circuits have persuasively argued that we should "presume that the district court has made a de novo review unless affirmative evidence indicates otherwise." Hosna v. Groose, 80 F.3d 298, 306 (8th Cir.1996); see also Bratcher v. Bray-Doyle Indep. Sch. Dist., 8 F.3d 722, 724 (10th Cir.1993) (stating that a district court is presumed to have conducted a de novo review of a magistrate judge's report and recommendation "absent some clear indication otherwise"). For substantially the reasons given in those opinions, we adopt the same rule here.
We have considered all of Appellant's arguments and found them meritless. Accordingly the judgment of the District Court is AFFIRMED.